Citation Nr: 0532757	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-11 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for post-
operative residuals of a pilonidal cyst and perirectal 
abscess.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
December 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of entitlement to service connection for a low back 
disability has been before the Board twice, in June 2000 and 
June 2003.  In June 2003, the Board found the veteran had 
submitted new and material evidence to reopen the claim and 
remanded the reopened claim for further development.  

The issue of service connection for a low back disability is 
addressed in the REMAND that follows the order section of 
this decision.

The Board notes that the veteran had requested a hearing 
before the Board but withdrew his request for such a hearing 
in a statement submitted in June 2005.


FINDINGS OF FACT

1.  The post-operative residuals of a pilonidal cyst and 
perirectal abscess are manifested by recurrent draining and 
an approximately half-inch by two-inch scarred area.

2.  The post-operative pilonidal cyst scar has a small area 
of ulceration.

3.  There is no functional impairment due to the disability, 
nor is the scarring shown to be tender or painful.  




CONCLUSION OF LAW

The criteria for a rating of 10 percent for the postoperative 
residuals of a pilonidal cyst and perirectal abscess have 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7802, 7803, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

With respect to his claim, the record reflects that through 
the Statement of the Case and a letters dated in May and 
November 2004, the veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence in support of his claim, and the evidence 
that he should submit if he did not desire VA to obtain such 
evidence on his behalf.  Although VA did not specifically 
inform the veteran to submit any pertinent evidence in his 
possession, it informed him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
VA with the information and any necessary authorization to 
enable VA to obtain the evidence on his behalf.  After notice 
was provided, the veteran was provided ample time to submit 
or identify pertinent evidence.  Therefore, to this extent, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA.

The record also reflects that VA assisted the veteran by 
obtaining available service medical records and post-service 
treatment records.  Furthermore, the veteran has been 
afforded an appropriate VA examination to determine the 
severity of the disability.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  In sum, the 
Board is satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the RO on the merits of the claim would have been different 
had complete VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of this claim were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the veteran's claim.




Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

The Board notes that, effective August 30, 2002, VA amended 
the rating schedule for evaluating skin disabilities, 
including scarring.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002) 
(to be codified at 38 C.F.R. § 4.118).  In VAOPGCPREC 7- 
2003, the General Counsel held that pursuant to Supreme Court 
and Federal Circuit precedent, when a new statute is enacted 
or a new regulation is issued while a claim is pending before 
VA, VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2002).

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar. 

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).  Notes following Diagnostic 
Codes 7803 and 7804 provide that a superficial scar is one 
not associated with underlying soft tissue damage.  

In addition, the new criteria continue to provide that other 
scars may be rated on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm), a 20 percent evaluation if the area or 
areas exceed 12 square inches (465 sq. cm), a 30 percent 
evaluation if the area or areas exceed 72 square inches (465 
sq. cm), or a 40 percent evaluation if the area or areas 
exceed 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2005).  A note following Diagnostic 
Code 7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  

Under the criteria which became effective August 30, 2002, 
scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2005).  A note following Diagnostic 
Code 7802 provides that a superficial scar is one not 
associated with underlying soft tissue damage.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005). 


Analysis

The veteran's service medical records reflect treatment for a 
perirectal abscess from July 1969 to July 1972.  

In July 2000, the veteran applied for service connection for 
the residuals of a pilonidal cyst which had been excised in 
December 1974.  To help substantiate his claim, he provided a 
letter dated November 1, 2000, from Dr. William Mitchell, a 
private orthopedist, who stated all scar tissue on the 
veteran's back was a result of the 1974 pilonidal cyst 
excision.  Dr. Mitchell also stated the scars were unrelated 
to a 1991 low back disc surgery performed on the veteran.  

The veteran was afforded a VA examination in June 2002.  The 
examiner noted the veteran experienced discharge from his 
scar on a daily basis.  The scar was measured at one and a 
half centimeters by five centimeters (approximately half an 
inch by two inches) and was located in the sacral region 
extending towards the anus.  The scar was nontender, supple, 
and was not adhered to the underlying bone.  A small area of 
ulceration in the natal cleft was noted, and the examiner 
stated that the observed small amount of underlying tissue 
loss was normal for a pilonidal cyst excision.  There was no 
inflammation, edema, keloids, or limitation of function.  The 
examiner concluded that there was no medical evidence that 
the removal of the cyst resulted in any impairment of the 
lower back, any condition of the lower back, or any chronic 
back pain. 

By rating action in July 2002, the RO granted service 
connection for the postoperative residuals of the veteran's 
pilonidal cyst and perirectal abscess and evaluated the 
disability as noncompensably disabling, effective July 20, 
2000.  

In April 2003 and July 2004 VA received statements from the 
veteran expressing his displeasure with the RO's decision and 
his June 2002 examination.  The veteran reiterated that he 
was treated for a perirectal abscess while in service, first 
while in Italy, and again while in Germany.  He also stated 
the incision site "frequently cracks open and oozes."

The veteran was provided another VA examination in September 
2004.  The examination focused on both the pilonidal scar and 
the etiology of the veteran's degenerative disc disease.  The 
examiner observed a well-healed scar beginning at the gluteal 
crease and going caudal towards the buttock, at least four to 
five inches from the top of the iliac crest with the top of 
the incision at least five inches from the iliac crest.  The 
veteran was noted to have a decreased range of motion 
secondary to back pain resulting from his degenerative disc 
disease.  The examiner stated, "while there is pain in the 
area of the incision, this is not responsible for the back 
pain, degenerative disc disease, etc."  

In this case, the Diagnostic Codes that govern the evaluation 
of scars did not change materially from the codes in place 
prior to August 2002.  Diagnostic Code 7805 is identical to 
the revised code.  Diagnostic Codes 7801 and 7802, dealt only 
with scars from burns, and are therefore not applicable to 
the veteran's case.  

Diagnostic Codes 7803 and 7804 are applicable to scars that 
are superficial, poorly nourished, with repeated ulceration, 
or scars that are superficial, and are tender and painful on 
objective demonstration.  As noted above, Diagnostic Code 
7803 provides that an unstable scar is one where, for any 
reason, there is frequent loss of covering of the skin over 
the scar.  As noted at his June 2002 examination and in 
multiple statements by the veteran, his scar tissue breaks 
open and drains on a daily basis.  The veteran also 
experiences ulceration with a small amount of underlying 
tissue loss in the incision area.  Therefore, the veteran 
meets the criteria for a 10 percent rating under the criteria 
of Diagnostic Code 7803.

However, the disability does not warrant an increased rating 
under any other Diagnostic Code.  Diagnostic Code 7805 
provides for rating scars based on limitation of function.  
The examiner at the veteran's September 2004 examination 
specifically stated the veteran's decreased range of motion 
in his back was due to his degenerative disc disease and not 
to his pilonidal cyst scar.  Diagnostic Code 7801 requires a 
scar to cause limited motion or exceed six square inches to 
merit a 10 percent rating or higher.  Similarly, Diagnostic 
Code 7802 requires a scar exceed 144 square inches for a 10 
percent rating.  At his June 2002 VA examination, the 
veteran's scar was measured and found to be one half inch by 
two inches.  Because the veteran's scar does not cause 
limitation of motion and does not meet the size requirements 
under the Diagnostic Code, a compensable rating beyond 10 
percent is not appropriate.




ORDER

Entitlement to an increased evaluation of 10 percent for 
post-operative residuals of a pilonidal cyst and perirectal 
abscess is granted from the effective date of service 
connection and subject to the criteria governing the payment 
of monetary benefits.


REMAND

When this case was before the Board in July 2003, it was 
remanded for further development, to include a VA examination 
to determine if it is at least as likely as not that the 
veteran's degenerative disc disease is related to his 
complaints of back pain in service.  The examiner was also 
instructed to comment on the veteran's December 1989 accident 
in which the veteran injured his back and state whether the 
current back problem is related to the accident.  Thereafter, 
the veteran was afforded an examination after which the 
examiner opined that it is not "likely" that the veteran's 
back pain or any other spinal problems are related to "his 
history of incisions and drainage of the perirectal abscess 
during service."  The examiner went on to state it is "as 
likely as not" the veteran's back pain and degenerative disc 
disease are related to his December 1989 accident.  This 
opinion is not responsive to the Board's remand directive and 
is not adequate for adjudication purposes.  See 38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following:

1.  The claims folder should be returned 
to the examiner who performed the 
veteran's September 2004 VA examination.  
The examiner should be asked to provide 
an addendum clarifying whether it is at 
least as likely as not that the veteran's 
current back disability is etiologically 
related to his military service.  The 
rationale for the opinion must also be 
provided.  The claims folder and a copy 
of this REMAND must be provided and 
reviewed by the examiner.

2.  If the examiner who examined the 
veteran in September 2004 is no longer 
available or is not qualified to provide 
the required opinion and supporting 
rationale, the claims folder should be 
provided to and reviewed by someone else 
with the required expertise, who should 
provide the required opinion with 
supporting rationale.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals





 Department of Veterans Affairs


